

116 HR 3993 IH: Assessing Monetary Influence in the Courts of the United States Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3993IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Johnson of Georgia (for himself and Mr. Cohen) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to require certain disclosures related to amicus activities.
	
 1.Short titleThis Act may be cited as the Assessing Monetary Influence in the Courts of the United States Act or the AMICUS Act. 2.Disclosures related to amicus activities (a)In generalChapter 111 of title 28, United States Code, is amended by adding at the end the following:
				
					1660.Disclosures related to amicus activities
 (a)DefinitionIn this section, the term covered amicus means any person, including any affiliate of the person, that files not fewer than 3 total amicus briefs in any calendar year in the Supreme Court of the United States and the courts of appeals of the United States.
						(b)Disclosure
 (1)In generalAny covered amicus that files an amicus brief in the Supreme Court of the United States or a court of appeals of the United States shall list in the amicus brief the name of any person who—
 (A)contributed to the preparation or submission of the amicus brief; (B)contributed not less than 3 percent of the gross annual revenue of the covered amicus for the previous calendar year if the covered amicus is not an individual; or
 (C)contributed more than $100,000 to the covered amicus in the previous year. (2)ExceptionsThe requirements of this subsection shall not apply to amounts received by a covered amicus described in paragraph (1) in commercial transactions in the ordinary course of any trade or business conducted by the covered amicus or in the form of investments (other than investments by the principal shareholder in a limited liability corporation) in an organization if the amounts are unrelated to the amicus filing activities of the covered amicus.
							(c)Registration
 (1)In generalEach covered amicus shall register as a covered amicus with the Administrative Office of the United States Courts.
 (2)ContentsThe registration described in paragraph (1) shall include— (A)the name of the registrant;
 (B)a general description of the business or activities of the registrant; (C)the name of any person described in subsection (b)(1);
 (D)a statement of the general issue areas in which the registrant expects to engage in amicus activities; and
 (E)to the extent practicable, specific issues that have, as of the date of the registration, already been addressed or are likely to be addressed in the amicus activities of the registrant.
 (3)DeadlineEach amicus shall submit to the Administrative Office of the United States Courts the registration required under this subsection not later than—
 (A)45 days after the date on which the amicus becomes a covered amicus; and (B)January 1 of the calendar year after the calendar year in which the amicus was a covered amicus.
 (d)AuditThe Comptroller General of the United States shall conduct an annual audit to ensure compliance with this section.
 (e)Publicly available listsThe Administrative Office of the United States Courts shall periodically update the website of the Administrative Office of the United States Courts with the information described in subsection (c)(2), which shall be made publicly available indefinitely.
						(f)Prohibition on provision of gifts or travel by covered amici to judges and justices
 (1)In generalExcept as provided in paragraph (2), no covered amicus may make a gift or provide travel to a judge of a court of appeals of the United States, the Chief Justice of the United States, or an associate justice of the Supreme Court of the United States.
 (2)Reimbursement for travel for appearances at accredited law schoolsParagraph (1) shall not apply to reimbursement for travel for an appearance at an accredited law school.
							(g)Civil fines
 (1)In generalWhoever knowingly fails to comply with any provision of this section shall, upon proof of such knowing violation by a preponderance of the evidence, be subject to a civil fine of not more than $200,000, depending on the extent and gravity of the violation.
 (2)Use of finesAmounts collected from fines issued under paragraph (1) may be used to maintain the website described in subsection (e)(2).
							(h)Rules of construction
 (1)Constitutional rightsNothing in this section shall be construed to prohibit or interfere with— (A)the right to petition the Government for the redress of grievances;
 (B)the right to express a personal opinion; or (C)the right of association, protected by the First Amendment to the Constitution of the United States.
 (2)Prohibition of activitiesNothing in this section shall be construed to prohibit, or to authorize any court to prohibit, amicus activities by any person or entity, regardless of whether such person or entity is in compliance with the requirements of this section.
 (i)SeverabilityIf any provision of this section, or the application thereof, is held invalid, the validity of the remainder of this section and the application of such provision to other persons and circumstances shall not be affected thereby..
 (b)Technical and conforming amendmentThe table of sections for chapter 111 of title 28, United States Code, is amended by adding at the end the following:
				
					
						1660. Disclosures related to amicus activities..
			